Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 8 and 14-18 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 6,287,194 to Okada.

In Reference to Claim 8
Okada discloses at least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor causes the at least one processor to (Fig. 2, Col. 8, LL. 25-51): 
initiate a first action, responsive to actuation of a gaming device by a player, having a probability of a winning outcome (Fig. 28 ST23);
determine an outcome of the first action (Fig. 28 ST24);
generate a first presentation (Bronco 6) that does not include any symbols when the outcome is not a winning outcome (Fig. 29 treatments for winning or not winning ST33-34.  See also Fig. 7 wherein a bronco 6 is displayed),
display at least the first presentation on a display screen (Fig. 7);
generate a second presentation that includes symbols corresponding to a winning outcome (The spinning reels of Fig. 27); and
display at least the second presentation when the outcome is a winning outcome (Fig. 27 winning outcome displayed 7-7-7).

In Reference to Claim 14
	Okada discloses display of at least an indication that the outcome is a winning outcome prior to spinning game reels for at least some occurrences of a winning outcome (Fig. 28 for some occurrences for a winning treatment in ST24 before spinning of the reels).

In Reference to Claim 15
	Examiner interprets Okada’s protracted Bronco fanfare prolonging the spinning reel duration as a withheld display of symbols for at least some occurrences of non-winning outcomes when the outcome is non-winning of Fig. 27.

In Reference to Claim 16
	Okada discloses at least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor causes the at least one processor to (Fig. 2, Col. 8, LL. 25-51):
generate an outcome of a first game having a probability of winning Examiner notes that for this claims set the mapping is different that for the rejection of Claim 8.  Here the first display is the symbols of the game and the Bronco is the second presentation.  For the game see Fig. 28 ST24 and probability for various game states Col. 11. l. 59-67 – Col. 12 ll. 1-11);
	display at least a first presentation that includes symbols on a display screen when the outcome of the first game is a winning outcome (Figs. 27 win of 7-7-7); and
display at least a second presentation that does not include symbols when the outcome of the first game is a non-winning outcome (Fig. 26 wherein Bronco displays non-winning outcome).

In Reference to Claim 17
	Okada discloses display of at least an indication that the outcome is a winning outcome prior to spinning game reels for at least some occurrences of a winning outcome (Fig. 28 for some occurrences for a winning treatment in ST24 before spinning of the reels).

In Reference to Claim 18
	Examiner interprets Okada’s protracted Bronco fanfare prolonging the spinning reel duration as a withheld display of symbols for at least some occurrences of non-winning outcomes when the outcome is non-winning of Fig. 27.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-5, 8, and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-16 of U.S. Patent No. 10,706,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the computer-readable medium equivalent to the reference apparatus claims as demonstrated below.  For brevity the dependent claims are only cited by claim number.

U.S. Pat. No. 10,706,670
U.S. Pat. App. No. 16/898,784
1. A gaming device comprising: 
a housing; 
at least one display device supported by the housing, the display device displaying a plurality of symbols that correspond to an outcome of a game played on the gaming device; 
a plurality of input devices supported by the housing, the plurality of input devices including: 
an acceptor of a physical item associated with a monetary value;
a validator configured to identify the first physical item; 
a cashout device configured to receive an input to cause an initiation of a payout associated with a credit balance; and an actuator for initiating a game played on the gaming device; 
at least one processor; and at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to: 
determine whether the outcome is winning or non-winning; 

generate a first presentation that does not include any symbols when the outcome is non-winning; 

display the first presentation for a first duration; 


generate a second presentation that includes symbols corresponding to the winning outcome when the outcome is winning; and 

display the second presentation for a second duration that is substantially longer than the first duration.

Claim 2
Claim 3
Claim 4
Claim 5

6. A gaming device comprising: 
a housing; 
at least one display device supported by the housing, the display device displaying a plurality of symbols that correspond to an outcome of a game played on the gaming device; 
a plurality of input devices supported by the housing, the plurality of input devices including: an acceptor of a physical item associated with a monetary value; 
a validator configured to identify the first physical item; 
a cashout device configured to receive an input to cause an initiation of a payout associated with a credit balance; and
an actuator for initiating an action having a probability of a winning outcome; 
at least one processor; and at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:
determine an outcome of the action;

generate a first presentation that does not include any symbols when the outcome is not a winning outcome, 

display the first presentation on the display device; 

generate a second presentation that includes symbols when the outcome is a winning outcome; and 

display the second presentation on the display device.


Claim 9
Claim 10
Claim 11
Claim 12
Claim 13


14. A gaming device comprising: 
a housing; 
at least one display device supported by the housing, the display device displaying a plurality of symbols that correspond to an outcome of a game played on the gaming device; 
a plurality of input devices supported by the housing, the plurality of input devices including: 
an acceptor of a physical item associated with a monetary value; 
a validator configured to identify the first physical item; 
a cashout device configured to receive an input to cause an initiation of a payout associated with a credit balance; and 
an actuator for initiating a game played on the gaming device; at least one processor; and at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to: 

generate an outcome of a game having a probability of winning; 

show a first presentation that includes symbols on the display device when the outcome of the game is a winning outcome; and 

show a second presentation that does not include symbols on the display device when the outcome of the game is a non-winning outcome.

Claim 15
Claim 16
1.  At least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor causes the at least one processor to: 







initiate a game on a gaming device responsive to actuation of the gaming device by a player; 






determine whether the game has a winning or a non-winning outcome; 
generate a first presentation that does not include any symbols when the game has a non-winning outcome; 

display at least the first presentation on a display screen for a first duration; 

generate a second presentation that includes symbols corresponding to the winning 15 outcome when the game has a winning outcome; and 

display at least the second presentation for a second duration that is substantially longer than the first duration.

Claim 2
Claim 3
Claim 4
Claim 5

8.  At least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor causes the at least one processor to: 










initiate a first action, responsive to actuation of a gaming device by a player, having a probability of a winning outcome;



determine an outcome of the first action;

generate a first presentation that does not include any symbols when the outcome is not a winning outcome,

display at least the first presentation on a display screen;

generate a second presentation that includes symbols corresponding to a winning outcome; and

display at least the second presentation when the outcome is a winning outcome.

Claim 11
Claim 12
Claim 13
Claim 14
Claim 15

16.  At least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor causes the at least one processor to:
















generate an outcome of a first game having a probability of winning;

display at least a first presentation that includes symbols on a display screen when the outcome of the first game is a winning outcome; and

display at least a second presentation that does not include symbols when the outcome of the first game is a non-winning outcome.

Claim 17
Claim 18


Allowable Subject Matter
8.	Claims 6, 7, 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest first presentations of any particular time duration. The closest prior art of Okada merely provides first and second presentations yet is silent on durations as recite in the claims.  Other art made of record but not relied upon also include relative (longer durations) U.S. Pat. Pub. No. 2006/0100009; graphic levels and durations for only winning presentations U.S. Pat. Pub. No. 2007/0010315; spin durations but not presentation durations U.S. Pat. Pub. No. 2007/0060323; simple versus complex aspects of durations U.S. Pat. Pub. No. 2007/0218974; different messages based on winning or losing outcomes U.S. Pat. Pub. No. U.S. Pat. Pub. No. 2008/0113767; See also U.S. Pat. Pub. No. 2002/0149590 and U.S. Pat. Pub. No. 2004/0072610 as well as to win and loss presentations but not specific durations.  The cited art also is silent on a second probability of a winning outcome of Claim 9.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715